UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K oANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Or xTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from October 1, 2014 to December 31, 2014 Commission File Number:333-170828 AMERICAN HOUSING REIT INC. (Exact name of registrant as specified in its charter) Maryland 46-4022327 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4800 Montgomery Lane, Suite 450 Bethesda, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (202) 524-6863 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). oLarge accelerated filer oAccelerated flier oNon-accelerated flier xSmaller reporting company (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold as of the last business day of the registrant’s most recently completed second fiscal quarter: $0 on March 31, 2014. As of March 31, 2015, there were 625,690 shares of the registrant’s common stock, par value of $0.01 per share outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item4. Mine Safety Disclosures 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 31 Item 9A. Controls and Procedures 31 Item 9B. Other Information 31 PART III Item 10. Directors, Executive Officers and Corporate Governance 32 Item 11. Executive Compensation 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13. Certain Relationships and Related Transactions, and Director Independence 36 Item 14. Principal Accounting Fees and Services 37 PART IV Item 15. Exhibits and Financial Statement Schedules 39 Signatures 40 2 EXPLANATORY NOTE REGARDING THE TRANSITION PERIOD We changed our fiscal year from September 30 to the calendar twelve months ending December 31, effective beginning with the year ended December 31, 2014.As a result our current fiscal period was shortened from twelve months to a three-month transition period that ended on December 31, 2014.This change in fiscal year is required based upon our intention to qualify and be taxed as a real estate investment trust (“REIT”) for federal income tax purposes. When our financial results for the transition period in 2014 are compared to our financial results for the transition period in 2013 the results compare the three-month period from October 1, 2014 through December 31, 2014 to the financial results for the three-month period from October 1, 2013 through December 31, 2013.The results for the three-month transition period ended December 31, 2013 are unaudited. When financial results for our fiscal year ended September 30, 2014 are compared to financial results for our fiscal year ended September 30, 2013 the results compare our previously audited fiscal years, which were the twelve months ended September 30, 2014 and September 30, 2013, respectively. CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Transition Report on Form 10-K (this “Report”) contains “forward-looking statements.”Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to American Housing REIT Inc., unless otherwise indicated. “Heng Fai” refers to Heng Fai Enterprises, Ltd., a Hong Kong company which owns or controls HFE USA, LLC, our majority shareholder. “HFE USA, LLC” refers to HFE USA, LLC, a Delaware limited liability company owned by Heng Fai.HFE USA, LLC is our majority shareholder. “Inter-American Management” refers to Inter-American Management, LLC, a Delaware limited liability company owned or controlled by an affiliate of HFE USA, LLC, our majority shareholder. “SEC” refers to the United States Securities and Exchange Commission. “Common stock” refers to the common shares in our capital stock. Our consolidated financial statements are stated in United States dollars (US $) and are prepared in accordance with United States generally accepted accounting principles. 3 PART I ITEM 1.BUSINESS Organization American Housing REIT Inc. (the “Company”) was incorporated in Delaware on December 4, 2009 under the name CWS Marketing & Finance Group, Inc., later renamed to OnTarget360 Group, Inc. (“OnTarget”), and acquired by the Hong Kong company known as Heng Fai Enterprises, Ltd. (“Heng Fai”) on July 19, 2013. The Company changed to its current name effective September 12, 2013 in connection with its re-domestication into a Maryland corporation and as discussed below it is acquiring and managing single-family residential properties (“SFRs”) being operated as rental properties.As of December 31, 2014, we owned 133 properties located in Texas, Georgia, Florida, and North Carolina.AHR First Equity LLC, is a wholly owned subsidiary of the Company and it wholly owns AHR First Borrower LLC.Both are Delaware limited liability companies that were formed on September 8, 2014 in order to facilitate the B2R financing transaction discussed in Note 10 – “Subsequent Events.” Heng Fai owns HFE USA, LLC, our majority shareholder.As of December 31, 2014, HFE USA, LLC owns an aggregate of 624,504 (or 99.8%) of our outstanding common stock. Business Strategy Our primary business strategy is to acquire, lease and manage single-family homes as well-maintained investment properties to generate attractive risk-adjusted returns over the long-term. We employ a disciplined and focused approach to evaluating acquisition opportunities, considering the mix of rent yield and future home price appreciation potential when selecting a market and investment. Our strategic aggregation of single-family homes provides a strong foundation for creating long-term home price appreciation in our portfolio. We believe our founders’ years of experience in the single-family rental sector provides us with the expertise to successfully execute our business strategy nationally to institutional standards. We are building the infrastructure to acquire large numbers of properties through multiple acquisition channels. We source individual properties through wholesalers, aggregators, and brokers, and portfolios of properties through brokerages or directly from operators, investors or banks, and, in the future, we may source assets from these channels and government-sponsored entities, or GSEs. We generally source homes that are in “rent-ready” condition to a standard that we believe appeals to our target tenants’ preferences, enabling us to attract qualified tenants and to provide a high level of service to retain our tenants.We plan to continue acquiring single-family homes in markets that satisfy our investment criteria. Internal Growth Strategy We seek to achieve our business objectives internally through: ● Entering into long-term leases with annual contractual rent increases. We expect to generate internal growth in cash flow through leases that contain provisions for fixed contractual rental increases or increases that are tied to indices such as the Consumer Price Index. ● Use of net-lease structures. We seek to enter long-term leases primarily under net lease structures, where the tenant agrees to pay monthly rent and property operating expenses (taxes, maintenance and insurance) plus, typically, future rent increases based on stated percentage increases or increases in the Consumer Price Index. We believe that long-term leases, coupled with a tenant’s responsibility for property expenses, will produce a more predictable income stream, while continuing to offer the potential for growth in rental income. Financing Strategy We plan to build our capital structure with a balanced approach that maximizes flexibility. We will seek to: ● Achieve opportunistic and reasonable debt service ratios; ● Balance debt in a fashion that enhances our ability to access capital markets; ● Establish a secured revolving credit facility to finance acquisitions in concert with other debt instruments, which depending on appropriateness and availability, include, the assumption of mortgage loans and the placement of “stand- alone” non-recourse debt secured by the property; and ● Access capital internationally so as to avoid market cycle shortages of capital and enhance acquisition expediency. Qualification as a REIT Our business strategy is conducive to a more favorable tax structure whereby we may qualify and elect to be treated as a real estate investment trust (“REIT”) for U.S. federal income tax purposes. We plan to elect to be taxed as REIT under U.S. federal income tax laws commencing with our contemplated taxable year ending December31, 2015. We believe that, commencing with 2015, we will have been organized and have operated in such a manner as to qualify for taxation as a REIT under all of the federal income tax laws, and we intend to continue to operate in such a manner. We, however, cannot provide assurances that we will operate in a manner so as to qualify or remain qualified as a REIT. 4 In order to qualify as a REIT, a substantial percentage of the Company’s assets must be qualifying real estate assets and a substantial percentage of the Company’s income must be rental revenue from real property or interest on mortgage loans. We must elect under the U.S. Internal Revenue Code (the “Code”) to be treated as a REIT. Subject to a number of significant exceptions, a corporation that qualifies as a REIT generally is not subject to U.S. federal corporate income taxes on income and gain that it distributes to its stockholders, thereby reducing its corporate level taxes. The vast majority of U.S. REITs are incorporated or formed in Maryland and we believe that reincorporating in Maryland will put our Company in the best position to raise additional capital and grow our business. Competition We compete for development and acquisition opportunities with, among others, private investors, real estate-related REITs, real estate partnerships, financial institutions and local developers. Many of these competitors have substantially greater financial and other resources than we have and may have better relationships with lenders and sellers. Increased competition for properties from competitors, including other REITs, may adversely affect our ability to acquire properties and the price we pay for properties. Regulation General Our properties are subject to various covenants, laws and ordinances and certain of our properties are also subject to the rules of the various Home Owner Associations (“HOAs”) where such properties are located. We believe that we are in compliance with such covenants, laws, ordinances and rules, and we also require that our tenants agree to comply with such covenants, laws, ordinances and rules. Sarbanes Oxley Compliance We will organize, operate, report and position ourselves to remain in compliance with the Sarbanes Oxley rules. Fair Housing Act The Fair Housing Act (“FHA”), its state law counterparts and the regulations promulgated by the Unites States Department of Housing and Urban Development (“HUD”) and various state agencies, prohibit discrimination in housing on the basis of race or color, national origin, religion, sex, familial status (including children under the age of 18 living with parents or legal custodians, pregnant women and people securing custody of children under the age of 18), handicap or, in some states, financial capability. We believe that our properties are in substantial compliance with the FHA and other regulations. Environmental Matters We are affected by a wide variety of federal, state and local environmental and occupational health and safety laws and regulations. Under various federal, state and local environmental laws, ordinances and regulations, an owner of real property or a secured lender (like us) may be liable for the costs of removal or remediation of hazardous or toxic substances at, under or disposed of in connection with such property, as well as other potential costs relating to hazardous or toxic substances (including government fines and damages for injuries to persons and adjacent property). The cost of any required remediation, removal, fines or personal or property damages and the owner’s or secured lender’s liability therefore could exceed the value of the property, and/or the assets of the owner or secured lender. In addition, the presence of such substances, or the failure to properly dispose of or remediate such substances, may adversely affect the owner’s ability to sell or rent such property or to borrow using such property as collateral which, in turn, would reduce our revenue. Although the leases covering our properties require the tenant to indemnify us for certain environmental liabilities, the scope of such obligations may be limited and we cannot assure that any such tenant would be able to fulfill our indemnification obligations. Our Industry Residential housing is the largest real estate asset class in the United States with a size of approximately $20 trillion. Historically, according to the U.S. Census Bureau, approximately one-third of this asset class has been rented and single-family homes currently comprise roughly one-third of all residential rental housing.We believe that an over-correction in residential housing prices in certain housing markets from their historic peak occurred as a result of the housing and mortgage crisis in 2008, creating the potential for home price appreciation. We also believe that there continues to be a large supply of single-family homes that we can acquire at favorable pricing. Employees As of March 31, 2015 we had no employees. The Company is externally managed by Inter-American Management, LLC, (the “Manager”) which is an entity owned or controlled by an affiliate of HFE USA, LLC.The Manager provides the services of the officers and other management personnel of the Company. 5 ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2.PROPERTIES Our business office is located at 4800 Montgomery Lane, Suite 450, Bethesda MD, 20814. The office space is allocated to us from the Manager at prevailing rental rates and terms. From October 1, 2013 to December 31, 2014, we acquired 133 single family homes of which 13 are in Florida, 31 are in Georgia, 3 are in North Carolina, and 86 are in Texas for a total net investment (see (1) below) of approximately $14.9 million. The following table provides a summary of our portfolio of single-family properties by metropolitan statistical area, or MSA, and metropolitan division, or Metro Divisions, as of December 31, 2014.The estimated useful lives of the buildings and improvement related to these assets is generally between 5 and 40 years. Total Portfolio of Single-Family Homes - Summary Information MSA/Metro Division Number of Homes Aggregate Investment (1) Average Investment per Home (2) Percentage Leased Average Monthly Rent (3) Average Age (years) Average Size (Sq. feet) Florida: Orlando 1 $ $ % $ 29 Port Charlotte 6 $ $ % $ 34 Tampa 3 $ $ 67 % $ 31 West Palm 3 $ $ % $ 36 Florida Total 13 $ $ 92 % $ 33 Georgia - Atlanta 31 $ $ 97 % $ 18 North Carolina - Charlotte 3 $ $ % $ 11 Texas: Dallas-Fort Worth 32 $ $ 84 % $ 16 Houston 51 $ $ 84 % $ 20 San Antonio 3 $ $ 67 % $ 24 Texas Total 86 $ $ 84 % $ 20 Total or Weighted Average $ $ 89 % $ 24 (1)The aggregate investment amount in the table above of $15.2 million includes an identified intangible asset of $162,082and also includes acquisition costs that were expensed of $151,900. (2)Represents average purchase price (including broker commissions and closing costs) plus average capital expenditures. (3)Represents annualized average monthly rent per leased home. ITEM 3.LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. 6 ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There is no established public trading market for our common stock and there can be no assurance that a liquid market for our common stock will ever develop. As of March 31, 2015, there were approximately 35 record holders, an unknown number of additional holders whose stock is held in “street name” and 625,690 shares of common stock issued and outstanding. On April 14, 2014, the Company converted $3,050,218 of an unsecured convertible promissory note as a contribution to our capital and issued 250,892 shares of our unregistered common stock to HFE USA, LLC at a conversion price of $12.1575 per share (adjusted from $0.08105 due to the Reverse Stock Split). Additionally, on July 18, 2014, the Company converted $2,811,515 of the unsecured promissory note as a contribution to our capital and issued an additional 231,257 shares of our unregistered common stock to HFE USA, LLC at a conversion price of $12.1575 per share (adjusted from $0.08105 due to the Reverse Stock Split).From these two conversions a total of 482,149 in common shares were issued with a total conversion dollar amount of $5,861,733. During the twelve months ended September 30, 2014, Heng Fai paid expenses on behalf of the Company in the amount of $12,307, which was recorded as additional paid-in-capital in the accompanying Consolidated Balance Sheet. On April 17, 2014, we declared a quarterly cash dividend on our common stock to stockholders of record on April 23, 2014, in the amount of $0.255 per share for a total amount paid of $69,850. On July 18, 2014, we declared a dividend of $0.24315 per share to common stock holders of record as of July 31, 2014 for a total amount paid of $122,833. Total dividends paid during the year ended September 30, 2014 were $192,683. On October 31, 2014, the Company declared a dividend of $0.24315 per share to common stock holders as of November 10, 2014, for a total amount paid of $152,668. ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read together with the consolidated financial statements and related notes appearing elsewhere in this Transitional report on Form 10-K. This report, including the following Management’s Discussion and Analysis of Financial Condition and Results of Operations, contains forward-looking statements based upon our current expectations that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth under “Cautionary Note Regarding Forward-Looking Statements.” Transition Period We changed our fiscal year from September 30 to the calendar twelve months ending December 31, effective beginning with the year ended December 31, 2014.As a result our current fiscal period was shortened from twelve months to a three-month transition period that ended on December 31, 2014.This change in fiscal year is required based upon our intention to qualify and be taxed as a real estate investment trust (“REIT”) for federal income tax purposes. Overview American Housing REIT Inc. (the “Company”) was incorporated in Delaware on December 4, 2009 under the name CWS Marketing & Finance Group, Inc., later renamed to OnTarget360 Group, Inc. (“OnTarget”), and acquired by the Hong Kong company known as Heng Fai Enterprises, Ltd. (“Heng Fai”) on July 19, 2013. The Company changed to its current name effective September 12, 2013 in connection with its re-domestication into a Maryland corporation and as discussed below it acquires and manages single-family residential properties (“SFRs”) which it operates as rental properties.As of December 31, 2014, we owned 133 properties located in Texas, Georgia, Florida, and North Carolina.AHR First Equity LLC, is a wholly owned subsidiary of the Company and it wholly owns AHR First Borrower LLC.Both are Delaware limited liability companies that were formed on September 8, 2014 in order to facilitate the B2R financing transaction discussed in Note 10 – “Subsequent Events.” 7 Heng Fai owns HFE USA, LLC, our majority shareholder.As of December 31, 2014, HFE USA, LLC owns an aggregate of 624,504 (or 99.8%) of our outstanding common stock. Our primary business strategy is to acquire, lease and manage single-family homes as well-maintained investment properties to generate attractive risk-adjusted returns over the long-term. We employ a disciplined and focused approach to evaluating acquisition opportunities, considering the mix of rent yield and future home price appreciation potential when selecting a market and investment. Our strategic aggregation of single-family homes provides a strong foundation for creating long-term home price appreciation in our portfolio. We believe our founders’ years of experience in the single-family rental sector provides us with the expertise to successfully execute our business strategy nationally to institutional standards. We are building the infrastructure to acquire large numbers of properties through multiple acquisition channels. We source individual properties through wholesalers, aggregators, and brokers, and portfolios of properties through brokerages or directly from operators, investors or banks, and, in the future, we may source assets from these channels and government-sponsored entities, or GSEs. We generally source homes that are in “rent-ready” condition to a standard that we believe appeals to our target tenants’ preferences, enabling us to attract qualified tenants and to provide a high level of service to retain our tenants.We plan to continue acquiring single-family homes in markets that satisfy our investment criteria. Recent Developments From October 1, 2013 to December 31, 2014, we acquired 133 single family homes of which 13 are in Florida, 31 are in Georgia, 3 are in North Carolina, and 86 are in Texas for a total net investment (see (1) below) of approximately $14.9 million. The following table presents summary statistics of our single-family homes by metropolitan statistical area, or MSA, and metropolitan division, or metro division, as of December31, 2014. The table includes our entire portfolio of single-family homes. Total Portfolio of Single-Family Homes - Summary Information MSA/Metro Division Number of Homes Aggregate Investment (1) Average Investment per Home (2) Percentage Leased Average Monthly Rent (3) Average Age (years) Average Size (Sq. feet) Florida 13 $ $ 92 % $ 33 Georgia 31 $ $ 97 % $ 18 North Carolina 3 $ $ % $ 11 Texas 86 $ $ 84 % $ 20 Total or Weighted Average $ $ 89 % $ 24 (1)The aggregate investment amount in the table above of $15.2 million includes an identified intangible asset of $162,082 and also includes acquisition costs that were expensed of $151,900. (2)Represents average purchase price (including broker commissions and closing costs) plus average capital expenditures. (3)Represents annualized average monthly rent per leased home. Application and Screening Procedures The tenant application and screening procedures are performed by our individual third party management company.In turn the management company utilizes national tenant screening / background organizations.Upon receiving a tenant application the property management company will send us documentation regarding the prospective tenant that includes the tenant’s name, the prospective number of dependents living in the home, existence of pets, credit score, current and prior rental history, employment verification, and a background check. The management company will also send along their recommendation on approval. For a prospective tenant that has credit issues, we will require an additional security deposit amount. If the tenant has a pet we will charge a pet deposit and possibly additional rent as well for the pet (usually larger dogs and multiple cats).Tenants that have a criminal, felony background or are registered sex offenders are declined automatically.Additional select portfolio data for the three months ended December 31, 2014 is as follows: Average Eviction Cost (1) $ Average Vacancy Days (2) Average “Make Ready” Costs (3) $ Average Eviction Cost – the average cost for the fiscal year that the company incurred to execute successful eviction proceedings against a tenant. Average Vacancy Days – the average numbers of days during the fiscal year that a property that becomes vacant stays vacant. Average “Make Ready” Costs – the average cost for the fiscal year that the Company incurred to make repairs, improvements, or other alterations to a property to prepare it to be leased. 8 From January 1, 2015through March 27, 2015, we acquired 25 single-family properties for an aggregate investment of approximately $2.2 million and we also had 13 single-family properties pending close for an aggregate investment of approximately $1.1 million. Management Agreement On November 10, 2014, we entered into a Management Agreement, with an effective date of April 1, 2014, with the Manager, our affiliate.Under the terms of the Management Agreement, the Manager is responsible for designing and implementing our business strategy and administering our business activities and day-to-day operations.For performing these services, we will pay the Manager 8% of rental revenue for property management services and a base management fee equal to the greater of (a) 1.50% per annum of our net asset value (the value of our assets less the value of our liabilities), or (b) $20,000 per calendar month.For the three months ended December 31, 2014 and the twelve months ended September 30 2014, management fees of $60,000 and $120,000, respectively (since April 1, 2014), were incurred and expensed by us, due to the Manager, and remain unpaid as of December 31, 2014 and September 30, 2014.The management fee expense is included in the “General and Administrative” expense line item in the accompanying Consolidated Statements of Operations and the unpaid management fee balance is included in the “Due to Related Parties, Net” line item in the accompanying Consolidated Balance Sheets. Reverse Stock Split On July 18, 2014, we completed a reverse stock split of the outstanding shares of its Common Stock at the ratio of 1-for-150 (the “Reverse Stock Split”).All share and per share information contained herein gives retroactive effect to the Reverse Stock Split. Director Appointments On October 7, 2014, the Board of Directors appointed Jeffrey Busch as a director of the Company and also appointed Mr. Busch to serve as Vice Chairman of the Board of Directors to hold office until the next annual meeting of shareholders and until his successor is duly elected and qualified or until his resignation or removal.Mr. Fai H. Chan, currently serving as director, was also appointed as Chairman of the Board of Directors on October 7, 2014. Critical Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles ("GAAP") requires our management to use judgment in the application of accounting policies, including making estimates and assumptions. We base estimates on the best information available to us at the time, our experience and on various other assumptions believed to be reasonable under the circumstances. These estimates affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting periods. If our judgment or interpretation of the facts and circumstances relating to various transactions or other matters had been different, it is possible that different accounting would have been applied, resulting in a different presentation of our consolidated financial statements. From time to time, we re-evaluate our estimates and assumptions. In the event estimates or assumptions prove to be different from actual results, adjustments are made in subsequent periods to reflect more current estimates and assumptions about matters that are inherently uncertain. For a more detailed discussion of our significant accounting policies, see Note2 – “Summary of Significant Accounting Policies” in the footnotes to the accompanying consolidated financial statements.Below is a discussion of accounting policies that we consider critical in that they may require complex judgment in their application or require estimates about matters that are inherently uncertain. Use of Estimates The preparation of the consolidated financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the amounts reported in the Company’s consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Property Acquisitions When at the date of acquisition the property has an existing tenant the Company accounts for its acquisition of real estate in accordance with Accounting Standards Codification 805, “Business Combinations,” which requires the purchase price of acquired properties be allocated to the acquired tangible assets and liabilities, consisting of land, building, and identified intangible assets, potentially consisting of the value of above-market and below-market leases, the value of in-place leases, unamortized lease origination costs and security deposits, based in each case on their fair values.Charges related to title fees, title insurance, deed recording charges, and transfer taxes are expensed as incurred. The Company allocates the purchase price to tangible assets of an acquired property (which includes land and building) based on the estimated fair values of those tangible assets, assuming the property was vacant. Fair value for land and building is based on the purchase price for these properties. The Company also considers information obtained about each property as a result of its pre-acquisition due diligence, marketing and leasing activities in estimating the fair values of the tangible and intangible assets and liabilities acquired. 9 Revenue and Expense Recognition Rental income attributable to residential leases is recognized on a straight-line basis. Leases entered into between tenants and the Company are generally for a one-year term. We estimate losses that may result from the inability of our tenants to make payments required under the terms of the lease based on payment history and current credit status. As of December 31, 2014, we had no allowance for such losses. We accrue for property taxes and homeowner’s association assessments based on amounts billed, and, in some circumstances, estimates and historical trends when bills or assessments are not available. If these estimates are not reasonable, the timing and amount of expenses recorded could impact our consolidated financial statements. Factors Expected to Affect Our Results and Financial Condition Our results of operations and financial condition are affected by numerous factors, many of which are beyond our control. Key factors that impact our results of operations and financial condition include our pace of acquisitions and ability to deploy our capital, the amount of time and cost required to stabilize newly acquired properties and convert them to revenue generating assets, rental rates, occupancy levels, rates of tenant turnover, our expense ratios and capital structure.Specific factors are discussed below. Change in Fiscal Year End to a Calendar Year End We changed our fiscal year from September 30 to the calendar twelve months ending December 31, effective beginning with the year ended December 31, 2014. Property Acquisitions We have initiated growing our portfolio of single-family homes and intend to continue to do so. Our ability to identify and acquire single-family homes that meet our investment criteria is impacted by home prices in our markets, the inventory of properties available for sale through our acquisition channels and competition for our target assets. The acquisition of properties involves the expenditure of capital in addition to payment of the purchase price, including payments for property inspections, closing costs, title insurance, transfer taxes, recording fees, broker commissions, property taxes, HOA fees (when applicable) and restoration costs. From October 1, 2013 to December 31, 2014, we acquired 133 single family homes of which 13 are in Florida, 31 are in Georgia, 3 are in North Carolina, and 86 are in Texas for a total investment of approximately $14.9 million (net of acquisition costs that were expensed and an identified intangible asset). Revenue Related Factors Our revenue comes primarily from rents collected under lease agreements for our properties. These include mostly short-term leases that we enter into directly with tenants, which typically have a term of one year. For the three months ended December 31, 2014 and 2013, respectively, 100% of our total revenue was attributable to rental activity. We expect most of our revenue will continue to be derived from leasing our properties. The most important drivers of revenue (aside from portfolio growth) are rental and occupancy rates. Our rental and occupancy rates are affected by macroeconomic factors and local and property-level factors, including, market conditions, seasonality, tenant defaults, and the amount of time it takes us to restore and re-lease vacant properties. In each of our markets, we monitor a number of factors that may impact the single-family real estate market and our tenants’ finances, including the unemployment rate, household formation and net population growth, income growth, size and make-up of existing and anticipated housing stock, prevailing market rental and mortgage rates, rental vacancies and credit availability. Growth in demand for rental housing in excess of the growth of rental housing supply, among other factors, will generally drive higher occupancy and rental rates. Negative trends in our markets with respect to these metrics or others could adversely impact our rental revenue. The growth of our portfolio has been initiated in recent months, as we have commenced acquiring properties in Texas, Georgia, Florida, and North Carolina. We are actively identifying other markets in which to invest. Expense Related Factors Our ability to acquire, restore, lease and maintain our portfolio in a cost-effective manner will be a key driver of our operating performance. We monitor the following categories of expenses that we believe most significantly affect our results of operations. 10 Property-Related Expenses Once we acquire a property, we have ongoing property-related expenses, including HOA fees (when applicable), taxes, insurance, ongoing costs to market and maintain the property and expenses associated with tenant turnover. Certain of these expenses are not subject to our control, including HOA fees, property insurance and real estate taxes. We expect that certain of our costs, including insurance costs and property management costs, will account for a smaller percentage of our revenue as we expand our portfolio, achieve larger scale and negotiate volume discounts with third-party service providers and vendors. Property Management We outsource all property management functions for our properties. For the properties, these functions include: securing the property upon acquisition; coordinating with the utilities; controlling the restoration process; managing the leasing process; communicating with tenants; collecting rents; conducting periodic inspections, routine property maintenance and repairs; paying HOA fees; interfacing with vendors and contractors; and accounting and compliance. Overhead We will incur expenses associated with our real estate acquisition platform, such as compensation expense and other general and administrative costs. In the near term, as our business grows, we may hire additional employees, which will increase our general and administrative costs. In addition, we will incur additional costs related to operating as a public company due to increased legal, insurance, accounting and other expenses related to corporate governance, SEC reporting and other compliance matters. Over time, we expect these costs to decline as a percentage of revenue as our portfolio grows. Based on our experience, we believe that the property-related expenses for vacancy, bad debt, property taxes, insurance, HOA fees, repairs and maintenance and capital expenditure reserves and the costs for property management services, such as managing the process of restoring, marketing, leasing and maintaining our stabilized single-family homes, will average a significant amount of gross rental revenue. Variations in asset level returns will be due to a variety of factors, including location, age and condition of the property and the efficiency of our property management services. Results of Operations We changed our fiscal year from September 30 to the calendar twelve months ending December 31, effective beginning with the year ended December 31, 2014. When our financial results for the transition period in 2014 are compared to our financial results for the transition period in 2013 the results compare the three-month period from October 1, 2014 through December 31, 2014 to the financial results for the three-month period from October 1, 2013 through December 31, 2013.The results for the three-month transition period ended December 31, 2013 are unaudited. When financial results for our fiscal year ended September 30, 2014 are compared to financial results for our fiscal year ended September 30, 2013 the results compare our previously audited fiscal years, which were the twelve months ended September 30, 2014 and September 30, 2013, respectively. The results prior to July 19, 2013, are discontinued operations (see Note 8 – “Discontinued Operations”) and are excluded from the following discussion. As a result of this factor, we do not believe that a comparison between these periods and a variance explanation related to data in our consolidated balance sheets, consolidated statements of operations and consolidated statements of cash flows would be meaningful to users. Rental Revenue Total revenue of $420,614 for the three months ended December 31, 2014, included rental income of $409,603 from our residential properties, which included application fees and lease termination fees.Total revenue was $35,986 for the three months ended December 31, 2013, which included $33,705 of rental income.The increase in rental revenue during the 2014 three month period resulted from our acquisition of an additional 103 homes since December 31, 2013 when our portfolio included on 30 homes.As of December 31, 2014 and 2013, approximately 89% and 100%, respectively, of our properties were leased. Total revenue of $934,549 for the twelve months ended September 30, 2014, included rental income of $915,979 from our residential properties, which included application fees, and lease termination fees.As of September 30, 2014, approximately 95% of our properties were leased. Property Operating Expenses Property operating expenses were $179,276 for the three months ended December 31, 2014, an increase of $178,837 compared to $439 for the three months ended December 31, 2013, primarily as a result of our acquisition of additional homes as discussed above.These expenses include all direct and indirect costs related to operating our residential properties, including management fees, insurance, utilities, landscaping and general repairs and maintenance. 11 Property operating expenses were $142,194 for the twelve months ended September 30, 2014.These expenses include all direct and indirect costs related to operating our residential properties, including management fees, insurance, utilities, landscaping and general repairs and maintenance. General and Administrative General and administrative expenses were $73,782 for the three months ended December 31, 2014, an increase of $61,474 compared to $12,308 for the three months ended December 31, 2013, primarily as a result of management fees incurred, as provided for in the Management Agreement, which became effective April 1, 2014.Additionally, the increase resulted from our increased operating activities from the acquisition of additional homes as discussed above. General and administrative expenses were $398,705 for the twelve months ended September 30, 2014.These expenses include $120,000 related to management fees incurred, as provided for in the Management Agreement.These expenses in the 2014 twelve month period include acquisition costs that were expensed of approximately $151,900 for charges related to title fees, title insurance, deed recording charges, and transfer taxes.Also included in this line item is the write off of $102,154 of accounts receivable that were deemed to be uncollectible at September 30, 2014.General and administrative expenses were $50,864 for the twelve months ended September 30, 2013.The increase in these expenses during the 2014 twelve month period resulted from property acquisitions during 2014. Property Management Fees Property management fees were $29,110 for the three months ended December 31, 2014, an increase of $26,477 compared to $2,633 for the three months ended December 31, 2013.The increase in this expense during the 2014 three month period resulted from the acquisition of additional homes as noted above. Property management fees were $58,262 for the twelve months ended September 30, 2014. Real Estate Taxes Real estate taxes were $64,093 for the three months ended December 31, 2014, an increase of $58,548 compared to $5,545 for the three months ended December 31 2013.This increase is a result of the acquisition of additional homes as discussed above. Upon acquisition of a home, its real estate taxes are determined based upon municipal and state laws. These taxes generally remain constant throughout the year and have little variation. Because these expenses are relatively fixed during each year, our operating margin has an opportunity to improve as our properties begin generating rental revenue. The increase in this expense during the 2014 three month period resulted from the fact that at December 31, 2014 our portfolio included 133 homes compared to 30 homes at December 31, 2013. Real estate taxes were $132,822 for the twelve months ended September 30, 2014. Homeowners’ Association Fees HOA fees were $8,463 for the three months ended December 31, 2014, an increase of $8,205 compared to $258 for the three months ended December 31, 2013. The increase in this expense during the 2014 three month period resulted from the fact that at December 31, 2014 our portfolio included 133 homes compared to 30 homes at December 31, 2013. HOA fees were $19,125 for the twelve months ended September 30, 2014. Depreciation and Amortization Depreciation and amortization expense of $85,425 for the three months ended December 31, 2014, increased $78,529 compared to $6,896 for the three months ended December 31, 2013, as a result of the acquisition of additional homes as discussed above.Depreciation and amortization expense in the 2014 period included depreciation expense of $73,644 on our real estate portfolio as well as amortization expense of $11,781 related the amortization of our in-place lease intangible asset.Depreciation and amortization expense of $6,896 for the three months ended December 31, 2013 represented depreciation on our real estate portfolio.There was no amortization expense during the three month 2013 period. Depreciation and amortization expense of $294,622 for the twelve months ended September 30, 2014, included depreciation expense of $146,856 on our real estate portfolio and also included amortization expense of $147,766 related the amortization of our in-place lease intangible asset. 12 Interest Expense Interest expense was $106,295 for the three months ended December 31, 2014 compared to no interest expense incurred during the three months ended December 31, 2013.This increase was primarily a result of borrowings we incurred during the 2014 period in connection with the acquisition of additional homes as noted above. Interest expense on our notes payable to majority shareholder was $145,002 for the twelve months ended September 30, 2014. Income Tax Income tax expense was $18,200 for the three months ended December 31, 2014, an increase of $16,600 compared to $1,600 for the three months ended December 31, 2013.The increase was a result of higher federal taxes and a Texas state tax incurred during the 2014 period. Income tax expense was $2,405 for the twelve months ended September 30, 2014, which represented federal income tax. Liquidity and Capital Resources General Liquidity is a measure of our ability to meet potential cash requirements, maintain our assets, fund our operations and make dividend distributions to our stockholders and other general business needs. Our liquidity, to a certain extent, is subject to general economic, financial, competitive and other factors that are beyond our control. Our near-term liquidity requirements consist primarily of purchasing our target assets, restoring and leasing properties and funding our operations. Our long-term liquidity needs consist primarily of funds necessary to pay for the acquisition and maintenance of properties; HOA fees; real estate taxes; non-recurring capital expenditures; interest and principal payments should we incur indebtedness; payment of quarterly dividends to our stockholders to the extent declared by our Board of Directors; and general and administrative expenses. On homes that are currently leased, we expect to incur between $1,500 to $2,500 in retention costs on average, in order to prepare the home for rent to a new tenant if and when the existing tenant does not renew their lease and ultimately vacates the home at lease expiration. The nature of our business, our aggressive growth plans, and once we qualify to be treated as REIT for U.S. Federal income tax purposes, the requirement that we distribute at least 90% of our REIT taxable income, determined without regard to the dividends paid deduction and excluding any net capital gain, to our stockholders, may cause us to have substantial liquidity needs over the long-term. We will seek to satisfy our long-term liquidity needs through cash flow from operations, long-term secured and unsecured indebtedness, the issuance of debt and equity securities, property dispositions, and joint venture transactions. We have financed our operations and acquisitions to date through the funding by the majority shareholder. We expect to meet our operating liquidity requirements generally through cash on hand and cash provided by operations (as we acquire leased single-family homes). We anticipate that cash on hand, cash provided by operations and funding by the majority shareholder will be sufficient to meet our liquidity requirements for at least the next 12 months. Our assets are illiquid by their nature. Thus, a timely liquidation of assets might not be a viable source of short-term liquidity should a cash flow shortfall arise that causes a need for additional liquidity. It could be necessary to source liquidity from other financing alternatives should any such scenario arise. Consolidated Cash Flow Information Cash provided by operating activities for three months ended December 31, 2014 was $101,379. Cash from operating activities is primarily dependent upon the number of owned properties, occupancy level of our portfolio, the rental rates specified in our leases, the collectability of rent, the interest rates specified in our portfolio of private mortgage financings and the level of our operating expenses and general and administrative costs. Cash used in investing activities for three months ended December 31, 2014 was $46,570, which resulted from loans made to related parties partially offset by escrow funding. Cash used in financing activities for the three months ended December 31, 2014 was $125,668, which resulted from dividend payments made to shareholders, partially offset by loans received from related parties. Our continued operations and expansion are dependent upon our ability to obtain additional working capital. Although HFE USA, LLC may lend us funds or invest in our securities for our working capital needs, we have not entered into any agreement with HFE USA, LLC for any future loans or investments in our company. In the event we are unable to raise capital needed for our proposed business, we will have to seek additional financing, and no assurances can be given that such financing would be available on a timely basis, on terms that are acceptable or at all. Failure to obtain additional financing could result in delay or indefinite postponement of our proposed business which would materially adversely affect our results of operations and financial condition and threaten our financial viability 13 Dividends On October 31, 2014, the Company declared a dividend of $0.24315 per share to common stock holders as of November 10, 2014, for a total amount paid of $152,668. The amount of the dividends to our stockholders is determined by our board of directors and is dependent on a number of factors, including funds available for payment of dividends, our financial condition, capital expenditure requirements and annual dividend requirements needed to maintain our qualification as a REIT under the Code. We have not established any limit on the amount of our working capital that may be used to fund dividends, except that, in accordance with our organizational documents and Maryland law, we may not make dividend distributions that would: (i) cause us to be unable to pay our debts as they become due in the usual course of business; (ii) cause our total assets to be less than the sum of our total liabilities plus senior liquidation preferences; or (iii) jeopardize our ability to maintain our qualification as a REIT. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect or change on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term “off-balance sheet arrangement” generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with the Company is a party, under which we have (i) any obligation arising under a guarantee contract, derivative instrument or variable interest; or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. Inflation We expect to be exposed to inflation risk as income from future long-term leases will be the primary source of our cash flows from operations. We expect there to be provisions in the majority of our tenant leases that will protect us from the impact of inflation. These provisions will include negotiated rental increases, reimbursement billings for operating expense pass-through charges, and real estate tax and insurance reimbursements on a per square foot allowance. However, due to the long-term nature of the anticipated leases, among other factors, the leases may not re-set frequently enough to off-set the impact of inflation. Financing Arrangements Notes Payable to Majority Shareholder The Company’s total outstanding notes payable to majority shareholder balance was $7,899,051 at December 31, 2014.HFE USA, LLC, the majority shareholder has loaned the Company funds to acquire the SFRs since inception. On April 14, 2014, the Company entered into a Master Funding Agreement with HFE USA, LLC, with effective date of January 1, 2014. HFE USA, LLC has advanced, prior to the effective date, and may advance, from time to time thereafter, funds to the Company on an interest-free basis (collectively, the “Loans”). The Loan proceeds are to be used by us to acquire single family homes and for other general corporate purposes. As of December 31, 2014, the Company has cumulatively borrowed $15,225,647 under the Loans, of which $15,042,149 was used by us to acquire single family homes and $131,036 was used for general corporate purposes (the “Deployed Funds”) leaving a balance of $52,462 (the “Undeployed Funds”) in escrow as of December 31, 2014. An additional $55,000 was received in a separate escrow as a loan application deposit related to the B2R loan (see Note 10 - “Subsequent Events”) resulting in total escrow deposits on the accompanying Consolidated Balance Sheet as of December 31, 2014, of $107,462. No funds were borrowed and no homes were acquired during the three months ended December 31, 2014.The balance in escrow was $151,518 as of September 30, 2014.Until the date of termination as defined in the Master Funding Agreement, any Loan from HFE USA, LLC to the Company will be evidenced by an interest-free demand promissory note (the “Master Note”). On each date of deployment of any proceeds of the Loans, the outstanding principal balance of the Master Note will be automatically, and without further action by the Company or HFE USA, LLC, reduced on a dollar for dollar basis by the amount of such deployed proceeds. Thereafter, one half of the amount of such deployed proceeds will be evidenced by a convertible demand promissory note dated as of the applicable deployment date made and one half of the amount will be deemed to be a contribution to the capital of the Company, with respect to which the Company agrees to issue its common stock in exchange therefor at a conversion price equal to $0.0810. On April 14, 2014 we agreed with HFE USA, LLC to convert $3,050,218 of the Deployed Funds and issue an unsecured convertible promissory note bearing interest at the rate of 4.0% per annum effective as of January 1, 2014, payable on demand, but no later than March 1, 2019 (the “HFE Note 1”). Payment of interest shall be made in cash annually in arrears on each March 1 of each calendar year, commencing on March 1, 2015. No payments of principal are due within the next 12 months. HFE USA, LLC may elect to convert all or a portion of the outstanding principal amount of the HFE Note 1 into shares of common stock in an amount equal to the principal amount of the HFE Loan, together with accrued but unpaid interest, divided by $12.1575 (adjusted from $0.0810 due to the Reverse Stock Split). In conjunction with the issuance of the HFE Note 1, we agreed with HFE USA, LLC to treat $3,050,218 of the Deployed Funds as a contribution to our capital and agreed to issue 250,892 shares of our unregistered common stock to HFE USA, LLC at a conversion price of $12.1575 per share (adjusted from $0.08105 due to the Reverse Stock Split). As we use additional amounts of the HFE Master Funding Agreement in the future for acquisitions or working capital purposes, such amounts will be treated one-half as a loan and one-half as a contribution to our capital on the same terms as the April 14, 2014 conversion discussed above. Shares of our unregistered common stock issued to HFE USA, LLC as a result of these conversions will be subject to customary anti-dilution rights in the event of stock splits, stock dividends and similar corporate events. 14 On July 18, 2014 the Board of Directors of the Company restructured this amount pursuant to the Master Funding Agreement. The Company converted the deployed portion of this funding to $2,811,515 in an unsecured convertible promissory note bearing interest at the rate of 4.0%, payable on demand, but no later than March 1, 2019 (the “HFE Note 2”). Payment of interest shall be made in cash annually in arrears on each March 1 of each calendar year, commencing on March 1, 2015. In conjunction with the issuance of the HFE Note 2, we agreed with HFE USA, LLC to convert the remaining $2,811,515 into unregistered shares of the Company’s common stock at $12.1575 per share (adjusted from $0.08105 due to the Reverse Stock Split) and issued an additional 231,257 common shares of the Company to HFE USA, LLC. On November 11, 2014, the Board authorized the issuance of $1,464,863 in convertible debt (‘HFE Note 3”) and the conversion of $1,464,863 of HFE USA. LLC funding into unregistered shares of our common stock at $12.1575 per share and are due to issue an additional 120,491 common shares of the Company to HFE USA, LLC. Additionally, in December 2014, the Company converted $207,250 of the deployed portion to an unsecured convertible promissory note bearing interest at the rate of 4.0%, payable on demand, but no later than March 1, 2019 Subsequent to these transactions, at December 31, 2014, HFE USA, LLC owns 624,504 (or 99.8%) of our outstanding common stock. Interest expense on the notes was $106,295 and $145,002 for the three months ended December 31, 2014 and the twelve months ended September 30, 2014, respectively.As of December 31, 2014 and September 30, 2014, accrued interest was $251,297 and $145,002, respectively, and is included in the “Accounts Payable and Accrued Expenses” line item in the accompanying Consolidated Balance Sheets. B2R Loan AHR First Borrower, LLC, a Delaware limited liability company (“Borrower”), which is an indirect wholly owned subsidiary of the Company entered into a loanagreement, dated as of January 15, 2015 (the “Loan Agreement”), with B2R Finance L.P., as lender (“Lender”).Pursuant to the LoanAgreement, Borrower borrowed $5,000,000 (the “Loan”) from Lender.The Loanis a two-year, floating rate loan.The floating rate is computed monthly based on three-month LIBOR (subject to a LIBOR floor rate of 0.25%) plus a fixed spread of 4.75%.Interest on the Loanis paid monthly beginning on March 8, 2015.The Loanis secured by first priority mortgages on a portfolio of 72 single-family homes operated as rental properties (collectively, the “Properties”) owned by the Borrower. The initial maturity date of the Loanis February 8, 2017 (the “Stated Maturity Date”).Borrower has the option to extend the Loanbeyond the Stated Maturity Date for three successive one-year terms, provided that (i) there is no event of default under the LoanAgreement on the applicable maturity date, (ii) Borrower obtains a replacement interest rate cap agreement in a form reasonably acceptable to Lender, (iii) all amounts due and payable by Borrower pursuant to the Loan as of the applicable maturity date have been paid in full, (iv) Borrower pays to Lender an extension fee equal to 0.25% of the outstanding principal balance of the Loan on the applicable maturity date and (v) the debt service coverage ratio as of the applicable maturity date, and the date the extension option is exercised, is not less than 1.30 : 1.00.The LoanAgreement requires that Borrower comply with various affirmative and negative covenants that are customary for loans of this type, including limitations on indebtedness Borrower can incur, limitations on sales and dispositions of the Properties and various restrictions on the use of cash generated by the operations of the Properties while the Loanis outstanding.The Loan Agreement also includes customary events of default, the occurrence of which would allow the Lender to accelerate payment of all amounts outstanding thereunder. Future Financing Although we remain reliant on HFE USA. LLC and its affiliates for capital, we expect to seek third party financing in fiscal 2015.Other than the Master Funding Agreement, we currently have no agreements to obtain loans or lines of credit through any third parties.In the event we are unable to raise capital needed for our proposed business, we will have to seek additional financing, and no assurances can be given that such financing would be available on a timely basis, on terms that are acceptable or at all. Failure to obtain such additional financing could result in delay or indefinite postponement of our proposed business which would materially adversely affect our business, results of operations and financial condition and threaten our financial viability. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Smaller reporting companies are not required to provide the information required by this item. 15 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 19 Consolidated Balance Sheets as of December 31, 2014 and September 30, 2014 20 Consolidated Statements of Operations for the three months ended December 31,2014 and December 31, 2013 (unaudited) and the twelve months ended September 30, 2014 and September 30, 2013 21 Consolidated Statement of Shareholders’ Equity for the three months ended December 31, 2014 and the twelve months ended September 30, 2014 and September 30, 2013 22 Consolidated Statements of Cash Flows for the three months ended December 31,2014 and December 31, 2013 (unaudited) and the twelve months ended September 30, 2014 and September 30, 2013 23 Notes to Consolidated Financial Statements 24 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of American Housing REIT, Inc. Bethesda, MD We have audited the accompanying consolidated balance sheets of American Housing REIT, Inc. and its subsidiaries (collectively, the “Company”) as of December 31, 2014 and September 30, 2014, and the related consolidated statements of operations, stockholders’ equity and cash flows for the period from October 1, 2014 through December 31, 2014 and the periods from October 1, 2013 through September 30, 2014 and October 1, 2012 through September 30, 2013. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of American Housing REIT, Inc. and its subsidiaries as of December 31, 2014 and September 30, 2014 and the consolidated results of their operations and their cash flows for the period from October 1, 2014 through December 31, 2014 and the periods from October 1, 2013 through September 30, 2014 and October 1, 2012 through September 30, 2013, in conformity with accounting principles generally accepted in the United States of America. /s/ MaloneBailey, LLP MALONEBAILEY, LLP www.malonebailey.com Houston, Texas March 31, 2015 17 AMERICAN HOUSING REIT INC. Consolidated Balance Sheets As of December 31, 2014 September 30, 2014 Assets Investment in real estate: Land $ $ Building and improvements Less: accumulated depreciation ) ) Investment in real estate, net Cash (includes $241,296 and $252,644 in restricted cash as of December 31, 2104 and September 30, 2014, respectively) Escrow deposits Rents and other receivables Deferred financing costs - Intangible asset, net Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Accounts payable and accrued expenses $ $ Due to related parties, net Security deposits Real estate tax payable Prepaid rent Notes payable to majority shareholder Total liabilities Stockholders’ Equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding at December 31, 2014 and September 30, 2014, respectively - - Common stock $0.01 par value, 100,000,000 shares authorized; 625,690 shares and 505,199 shares issued and outstanding at December 31, 2014 and September 30, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 18 AMERICAN HOUSING REIT INC. Consolidated Statements of Operations Three Months Ended Twelve Months Ended December 31, September 30, (unaudited) Revenue Rental revenue $ $ $ $
